 540DECISIONSOF NATIONALLABOR RELATIONS BOARDOil-DriProduction CompanyandUnited Rubber,Cork, Linoleum and Plastic Workers of America,AFL-CIO, CLC. Case 26-CA-6230December 23, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND WALTHERUpon a charge filed on July 12, 1976, by UnitedRubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO, CLC, herein called the Union,and duly served on Oil-Dri Production Company,herein called the Respondent, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 26, issued a complaint and noticeof hearing on July 22, 1976, against Respondent,alleging that Respondent had engaged in and wasengaginginunfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National LaborRelationsAct, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on June 7, 1976,following a Board election in Case 26-RC-5145 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about January 16, 1976, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On August 2, 1976, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On August 23, 1976, counsel for- the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September 2,1976, the Board issued an order transferring theproceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not, be granted. Respondent there-after filed a response to Notice To Show Cause.IOfficial notice is taken ofthe recordin the representation proceeding,Case 26-RC-5145, as theterm "record" is definedin Secs.102.68 and102.69(8) of the Board's Rules and Regulations,Series 8, as amended SeeLTV Electrosystems, Inc.,166 NLRB 938 (1967), enfd388 F.2d 683 (C.A. 4,1968);Golden Age BeverageCo.,167 NLRB 151 (1967), enfd 415 F.2d 26(C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D.C Va., 1967);Follett Corp.,164 NLRB 378 (1967), enfd. 397 F.2d 91 (CA.7, 1968); Sec.9(d) of theNLRA,as amended.2On December 10, 1975, aDecision and Directionof Electionwas issuedin Case 26-RC-5145 and,on December16, 1975,Respondentfileda request227 NLRB No. 69Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent denies theUnion'smajority status and the validity of theUnion's certification on the basis of its objections inthe underlying representationcase,which it assertswere overruled without a hearing being held thereonand upon which a hearing should be held.Review of the record herein, including the record inCase 26-RC-5145, reveals that, pursuant to a Stipula-tion for Certification Upon Consent Election,2 anelection was conducted on January 15 and 16, 1976,which the Union won. Thereafter, Respondent filedtimely objections to union conduct affecting theelection,alleging insubstance,3 (1) misrepresenta-tions as to the amount and effect of union-negotiatedwage increasesat other companies; (2) misrepresen-tations as to the effect of Internal Revenue Serviceregulations and tax returns on the payment of uniondues; (3) creation of an atmosphere of fear andcoercion by informing employees that their failure tosupport the Union could result in the loss of jobs or inthe discharge of such employees; and (4) improperinterference with the results of the election by theseand other activities, conduct, interference, and thelike.On February 20, 1976, after investigation of theobjections, the Regional Director issued a Report onObjections in which he recommended that all theobjections be overruled and that the Union becertified as the collective-bargaining representative ofthe employees in the stipulated unit.Respondent thereafter filed timely exceptions to theRegional Director's report, in which it,inter alia,contended that the Regional Director recommendedoverruling its objections without directing a hearingthereon although the investigation disclosed substan-tial and material issues of fact upon which a hearingshould be held. On June 7, 1976, a Board panel ofChairman Murphy and Members Jenkins and Walth-er adopted the Regional Director's findings andfor review thereof. On December17, 1975,Respondent withdrew its requestfor review,pending approval by the Regional Directorof theparties'Stipulationfor Certification UponConsent Election which was entered onthe same date.Thereafter,theRegional Director issued a SupplementalDecisionand Orderwithdrawing his earlier Decisionand Direction ofElection.3While not specifically alleged in the objections, Respondent alsorequested that the Regional Director consider incidents involving statementsas to deductionsfrom thewages of employees not joining the Union, and asto possible withdrawalof payincreasesalready grantedto employees. OIL-DRI PRODUCTION COMPANY541recommendations and certified the Union, thereby,in effect, finding that Respondent's objections did notraise substantial and materialissuesof fact requiringa hearing.4It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigateissueswhich were or could have beenlitigated in a prior representation proceeding.5All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceedings We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is now, and has been at all timesmaterial herein, a corporation doing business in theState of Mississippi, with an office and place ofbusiness located in Ripley,Mississippi, where it isengaged in the mining, processing, and distribution ofmineral absorbents.During the past 12 months,Respondent, in the course and conduct of its businessoperations, purchased and received at its Ripley,Mississippi, location, products valued in excess of$50,000 directly from points outside the State ofMississippi.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwilleffectuate the policies of the Act to assertjurisdiction herein.4Decision and Certification of Representative not reported in volumes ofBoard Decisions. In adopting the Regional Director's findings and recom-mendations,Chairman Murphy and Member Walther stated that the allegedmisrepresentations, do not warrant setting the election aside inasmuch as thesame result is reached under any view of the applicability ofModmeManufacturing Co.,203 NLRB 527 (1973),and Hollywood Ceramics Compa-ny, Inc.,140 NLRB 221 (1962)5 SeePittsburgh Plate Glass Co. v. N.L.R.B.,313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Sees. 102.67(f) and 102.69(c).6In its response to the Notice To Show Cause,Respondent contends that,in reaching his conclusion with regard to certain of its objections in Case 26-II.THE LABOR ORGANIZATION INVOLVEDUnitedRubber,Cork,Linoleum and Plastic Work-ers of America,AFL-CIO, CLC,is a labor organiza-tion within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding1.The unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All production and maintenance employeesincluding laboratory employees, truckdrivers,drilling and mining employees employed at theEmployer'sRipley,Mississippi, location,butexcluding all office clerical employees, profession-al employees, guards, and supervisors as definedin the Act.2.The certificationOn January 15 and 16, 1976, a majority of theemployees of Respondent in said unit, in a secretballot election conducted under the supervision of theRegionalDirector for Region 26, designated theUnion as their representative for the purpose ofcollectivebargainingwith the Respondent. TheUnion was certified as the collective-bargainingrepresentative of the employees in said unit on June7, 1976, and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a) ofthe Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about February 2, 1976, and atall times thereafter, specifically including-on or aboutJune 18, 1976, the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about July 2, 1976, and continuing at all timesthereafter to date, the Respondent has refused, andRC-5145,the Regional Director resolved,without benefit ofa hearing,criticalcredibility conflictsbetween witnesses,thereby failing to affordRespondent due processof law. Accordingly,it requestsahearingthereon inthisunfair labor practice proceeding.We find nomeet in Respondent's dueprocess contentionas it is well established that parties donot have anabsolute right to a hearing on objections, and that denialof a hearing where,as here, the objections raise no substantial and material issuesdoes notconstitute denialof dueprocess.J.C. Penney Company, Inc.,224 NLRB 469(1976). 'Further,Respondent's request for a hearing herein is denied,as it isestablishedthatno hearing is required where, as here,there are no'litigableissues offact to be resolved.RedArrow Delivery, Inc,222 NLRB 270 (1976). 542DECISIONS-OF NATIONALLABOR RELATIONS BOARDcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collective-bargaining of all employees in said unit.7Accordingly, - we find that the Respondent has,since July 2, 1976, and at all times thereafter, refusedto bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found the Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services-of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Oil-Dri ProductionCompanyisan employerengaged in commerce within the meaning of Section2(6) and(7) of the Act.2.United Rubber, Cork, Linoleum and PlasticWorkers of America, AFL-CIO, CLC, is a labororganization within the meaning of Section 2(5)of theAct.3.All production and maintenance employeesincluding laboratory employees, truckdrivers; drillingand mining employees employed at the Employer'sRipley,Mississippi, location, but excluding all officeclerical employees, professional employees, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act.4.Since June 7, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about July 2, 1976, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices- within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Oil-Dri Production Company, Ripley, Mississippi, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay,wages,hours, and other terms andconditions of employment with United Rubber,Cork, Linoleum and Plastic Workers of America,AFL-CIO, CLC, as the exclusive bargaining repre-sentative of its employees in the following appropri-ate unit:vRespondent's answer admits that the Union requested bargaining inJanuary 16, 1976, Respondent's refusal to bargain as ofJuly 2,1976, isletters dated February 2, May 6, and June 18, 1976, copies of which areestablished by its letter of refusal dated July 2, 1976, also attached as anattached as exhibits to the General Counsel's Motion for Summaryexhibit,which is in response to the Union's June 18, 1976, letter requestingJudgment.Although Respondent's answer denies its refusal to bargain as ofcollective-bargaining negotiations,and which stands uncontroverted OIL-DRI PRODUCTION COMPANY543All production and maintenance employeesincluding laboratory employees, truckdrivers,drilling and mining employees employed at theEmployer'sRipley,Mississippi, location,butexcluding all office clerical employees, profession-al employees, guards, and supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor orgainzation as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Ripley, Mississippi, facility, copies ofthe attached notice marked "Appendix." 8 Copies ofsaidnotice, on forms provided by the RegionalDirector for Region 26, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.c: the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with UnitedRubber, Cork, Linoleum and Plastic Workers ofAmerica, AFL-CIO, CLC, as the exclusive repre-sentative of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofallemployees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embody suchunderstanding in a signed agreement. The bar-gaining unit is:All production and maintenance employ-ees including laboratory employees, truck-drivers, drilling and mining employees em-ployed at the Employer's Ripley, Mississippi,location,but excluding all office clericalemployees, professional employees, guards,and supervisors as defined in the Act.8 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading "Postedby order of theNationalLaborRelations Board" shall read "Posted Pursuant to a JudgmentOIL-DRI PRODUCTIONCOMPANY